1    David A. Makman/Bar No. 178195
     Law Offices of David A. Makman
2    655 Mariner's Island Blvd, Suite 306
     San Mateo, CA 94404
3
     david@makmanlaw.com
4    Telephone: (650) 242-1560

5    Carlton Odim (pro hac vice)
     Odim Law Offices
6
     225 West Washington Street, Suite 2200
7    Chicago, IL 60606
     carlton@odimlawoffices.com
8    Telephone: (312) 578-9390
9
     Attorneys for Plaintiff
10   Sabrina Shafer

11                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
12

13
      SABRINA SHAFER                                         No. 5:19-cv-00787-CRB
14                                                           Related Case No. 18-cv-06641-CRB
                     Plaintiff,
15                                                           STIPULATION TO ALLOW THE
16    v.                                                     TAKING OF FACT DEPOSITIONS
                                                             BEYOND THE FACT DISCOVERY
17    SKYLINE ADVANCED                                       DEADLINE OF NOVEMBER 11, 2019
                                                             AND [PROPOSED] ORDER
      TECHNOLOGY, SERVICES, a
18
      California corporation, MICHAEL
19    ZANOTTO, ROBERT BERNOSKY,
      RODNEY GUETHER, and DEVIN
20    MAULDIN,
21                   Defendants.
22

23
                    Sabrina Shafer (“Shafer”) and Skyline Advanced Technology Services, Michael

24   Zanotto, Robert Bernosky, Rodney Guenther, and Devin Mauldin (collectively the “Skyline Parties”),

25   by and through their respective counsel, stipulate to allow the taking of fact depositions beyond the fact

26   discovery deadline of November 11, 2019. The parties state as follows:

27
                                                         1
28
           STIPULATION TO ALLOW THE TAKING OF FACT DEPOSITIONS BEYOND THE
           FACT DISCOVERY DEADLINE OF NOVEMBER 11, 2019 AND [PROPOSED] ORDER
1

2           1.      WHEREAS, the deadline for the completion of fact discovery is November 11, 2019.
3    (ECF No. 33 and ECF No. 59, for case 18-cv-6641 and 19-cv-787, respectively);
4
            2.      WHEREAS, the parties anticipate at least eight depositions and require additional time
5
     to coordinate witness availability (including several third parties) and to take the depositions;
6

7
            3.      WHEREAS, the parties continue to believe that mediation will be most effective

8    following depositions;

9           4.      WHEREAS, the parties seek the court’s approval to allow them to complete fact
10
     depositions after the November 11, 2019 deadline for the completion of fact discovery and to move the
11
     Further Case Management Conference to January 17, 2020;
12
            5.      The parties have conferred and have agreed to seek approval to complete fact
13

14   depositions by December 31, 2019. The parties have conferred but have not reached an agreement at

15   this time to seek an extension of written discovery beyond the November 11, 2019 deadline;
16
            6.      No prior extensions of time relating to the fact discovery deadline have been requested
17
     or granted;
18

19          7.      The requested extension will impact the following deadlines currently set for the case
20   (ECF No. 33 and ECF No. 59, for case 18-cv-6641 and 19-cv-787, respectively):
21
                    a. Close of Fact Discovery due by 11/11/2019;
22
                    b. A Joint Case Management Statement due by 11/22/2019;
23
                    c. Further Case Management Conference set for 12/6/2019 at 8:30 AM in San
24

25                      Francisco, Courtroom 06, 17th Floor.

26

27
                                                         2
28
        STIPULATION TO ALLOW THE TAKING OF FACT DEPOSITIONS BEYOND THE
        FACT DISCOVERY DEADLINE OF NOVEMBER 11, 2019 AND [PROPOSED] ORDER
1           THEREFORE, IT IS HEREBY STIPULATED by and between Shafer and the Skyline Parties

2    that the parties will have until December 31, 2019 to complete fact depositions and that the Further
3
     Case Management Conference currently set for 12/6/19 will be moved to January 17, 2020 (or the
4
     next available date thereafter).
5

6           IT IS SO STIPULATED.
7
     Dated: October 23, 2019
8
                                                              ODIM LAW OFFICES
9

10                                                  By:       /s/ Carlton E. Odim
                                                              Carlton E. Odim
11
                                                              Attorneys for Plaintiff
12                                                            Sabrina Shafer

13
     Dated: October 23, 2019
                                                              THOITS LAW
14

15                                                  By:       /s/ Nathaniel Lipanovich
                                                              Nathaniel Lipanovich
16
                                                              Attorneys for Defendants
17                                                            Skyline Advanced Technology Services,
                                                              Michael Zanotto, Robert Bernosky,
18                                                            Rodney Guenther, and Devin Mauldin
19
                                          FILER’S ATTESTATION
20
             I, Carlton Odim, am the ECF User whose identification and password are being used to file
21   this Stipulation and [Proposed] Order. I hereby attest under penalty of perjury that 1) the content of
     this document is acceptable to all persons required to sign the document; 2) Defendants’ Counsel
22
     Nathaniel Lipanovich counsel has concurred with the filing of this document, and 3) a record
23   supporting this concurrence is available for inspection or production if so ordered.

24

25                                                  By:                     /s/ Carlton Odim
                                                                              Carlton Odim
26

27
                                                          3
28
        STIPULATION TO ALLOW THE TAKING OF FACT DEPOSITIONS BEYOND THE
        FACT DISCOVERY DEADLINE OF NOVEMBER 11, 2019 AND [PROPOSED] ORDER
1                                                 ORDER

2
            Pursuant to the parties’ stipulation, IT IS SO ORDERED:
3
            1.      That the parties will have until December 31, 2019 to complete fact depositions;
4
            2.     Joint Case Management Statement due by January 3, 2020;
5
            3.     Further Case Management Conference set for January 17, 2020 at 8:30 AM in San
6
     Francisco, Courtroom 06, 17th Floor.
7

8
                     25
     Dated: October _____2019
9
                                                 __________________________________________
10
                                                 UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                      4
28
        STIPULATION TO ALLOW THE TAKING OF FACT DEPOSITIONS BEYOND THE
        FACT DISCOVERY DEADLINE OF NOVEMBER 11, 2019 AND [PROPOSED] ORDER
